    Case: 1:19-cv-01306 Document #: 83 Filed: 09/13/19 Page 1 of 4 PageID #:2082




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS,
                                 EASTERN DIVISION

   CHARLENE FIGUEROA and                         )
   JERMAINE BURTON, individually and             )
   on behalf of all others similarly situated,   )
                                                 )
                          Plaintiffs,            )          No. 19-cv-01306
                                                 )
                  v.                             )          Hon. Gary S. Feinerman
                                                 )
   KRONOS INCORPORATED, a Delaware               )
   corporation,                                  )
                                                 )
                          Defendant.             )
                                                 )

   QUATISHA MARSHALL and ART )
   ARCANGELO, individually and on behalf )
   of similarly situated individuals,    )
                                         )                   No. 19-cv-01511
                          Plaintiffs,    )
                                         )
                   v.                    )                   Hon. Gary S. Feinerman
                                         )
   KRONOS INCORPORATED, a                )
   Massachusetts corporation,            )
                                         )
                          Defendant.     )
   __________________________________ )

               MARSHALL PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                INSTANTER SURREPLY TO FIGUEROA PLAINTIFFS’
                  REPLY IN SUPPORT OF MOTION TO TRANSFER,
                CONSOLIDATE, AND APPOINT INTERIM COUNSEL

       Plaintiffs Quatisha Marshall and Art Arcangelo (“Marshall Plaintiffs”), by and through

their undersigned attorneys (“Marshall Counsel”), hereby seek leave to file instanter a brief

surreply in response to assertions made in the Reply in Support of Motion to Transfer, Consolidate,

and Appoint Interim Counsel filed by counsel for Charlene Figueroa and Jermane Burton

(“Figueroa Counsel”) on September 10, 2019. (Dkt. 82). In support of their Motion, the Marshall

                                                 1
    Case: 1:19-cv-01306 Document #: 83 Filed: 09/13/19 Page 2 of 4 PageID #:2083




Plaintiffs state as follows:

        1.      On April 29, 2019, the Figueroa Plaintiffs filed their Motion to Transfer,

Consolidate, and Appoint Interim Counsel (“Motion to Consolidate”), and asked the Court to

combine the above captioned cases and appoint Edelson P.C. and Stephan Zouras, LLP as interim

class counsel. (Dkt. 37-38).

        2.      On August 27, 2019, Marshall Plaintiffs filed their Response to the Motion. (Dkt.

75.) In their Response, Marshall Plaintiffs argued that the Court should appoint Marshall Counsel

interim class counsel, or in the alternative, that the Court should appoint both Marshall Counsel

and Figueroa Counsel, or an attorney from each such group, as co-lead counsel. (Dkt. 75 at 1.)

        3.      On September 10, 2019, Figueroa counsel filed its Reply Brief in Support of the

Motion to Consolidate. (Dkt. 82) (“Reply”). Unfortunately, the Reply contains numerous factual

and legal inaccuracies regarding the development of BIPA employment litigation and Marshall

Counsel’s class settlements, and also includes false and inflammatory statements about Marshall

Counsel generally. (Dkt. 82).

        4.      Because Marshall Plaintiffs would otherwise have no opportunity to respond to the

material omissions, misstatements, and falsehoods in the Reply, Marshall Plaintiffs seek leave to

file the attached Surreply to correct the record and to provide the Court a more complete and

accurate understanding of facts relevant to the issues raised in the pending Motion to Consolidate.

        WHEREFORE, Plaintiffs Quatisha Marshall and Art Arcangelo respectfully request that

this Court enter an Order granting this Motion for Leave and permitting them to file instanter the

attached Surreply to Figueroa Plaintiffs’ Reply in Support of Motion to Transfer, Consolidate, and

Appoint Interim Counsel, and for any such further relief as the Court may deem appropriate.




                                                2
   Case: 1:19-cv-01306 Document #: 83 Filed: 09/13/19 Page 3 of 4 PageID #:2084




Dated: September 13, 2019            Respectfully submitted,
                                     QUATISHA MARSHALL and ART
                                     ARCANGELO, individually and on behalf of
                                     classes of similarly situated individuals
                                     By: /s/ Myles McGuire
                                             One of Marshall Plaintiffs’ Attorneys

Myles McGuire
Evan M. Meyers
David L. Gerbie
Jad Sheikali
MCGUIRE LAW, P.C.
55 W. Wacker Drive, 9th Floor
Chicago, IL 60601
Tel: (312) 893-7002
mmcguire@mcgpc.com
emeyers@mcgpc.com
dgerbie@mcgpc.com
jsheikali@mcgpc.com
Attorneys for Marshall Plaintiffs




                                        3
   Case: 1:19-cv-01306 Document #: 83 Filed: 09/13/19 Page 4 of 4 PageID #:2085




                                CERTIFICATE OF SERVICE

       I hereby certify that, on September 13, 2019, I caused the foregoing Marshall Plaintiffs’

Motion for Leave to File Instanter Surreply to Figueroa Plaintiffs’ Reply in Support of Motion to

Transfer, Consolidate and Appoint Interim Counsel to be electronically filed with the Clerk of the

Court using the CM/ECF system. A copy of said document will be electronically transmitted to all

counsel of record.



                                                    /s/ Jad Sheikali




                                                4
